Citation Nr: 1209146	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $4,672.00, to include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 decision by the Committee on Waivers & Compromises (COWC) of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia that denied waiver of indebtedness in the amount of $4,672.00 resulting from overpayment of compensation benefits.  The COWC decision also determined the Veteran was at fault in the creation of the debt.

The Veteran filed a Notice of Disagreement (NOD) in August 2005, and the RO issued a Statement of the Case (SOC) in February 2006.  The Veteran filed a Substantive Appeal in February 2006.

The Veteran testified before one of the undersigned Veterans Law Judges in a hearing at the RO in August 2008, and before another in September 2011.  Transcripts of both hearings are of record.  During the latter hearing the Veteran waived entitlement to an additional hearing before a third Veterans Law Judge.

In October 2008 the Board remanded the case to the RO for further development.  The case has now been returned to the Board for further appellate review. 

The appeal is once again REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the case must be remanded once again for further development.

The Board's remand in October 2008 noted that the education folder for the Veteran's daughter D.T.B. potentially contains evidence relevant to the question of whether the debt on appeal was properly created, to specifically include D.T.B.'s written election to receive DEA retroactive to November 4, 2002.  The Board directed the RO to obtain D.T.B.'s education folder and to associate it with the claims file.  Although the word "done" is written in ink across this instruction in the original remand document, review of the file does not disclose the requested education file, nor does review of the subsequent Supplemental Statement of the Case (SSOC) show that the required development was done.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order, and where the remand orders of the Board were not complied with the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).     

Accordingly, the case is REMANDED to the RO for the following action in compliance with the Board's remand in October 2008:

1.  The RO should obtain D.T.B.'s education folder and associate it with the claims file.  The RO should also obtain and incorporate into the claims file any other relevant correspondence and evidence relating to the current overpayment, including D.T.B.'s written election to receive DEA if not located in the education file.

2.  After completing the requested action, and any additional notification/development action deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for the determination and afford them the appropriate period for response.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken before the case is returned to the Board for further appellate review.  Stegall, id. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________             _____________________________
                    A. JAEGER                                             MICHAEL E. KILCOYNE
          Acting Veterans Law Judge                                 Veterans Law Judge
         Board of Veterans' Appeals                              Board of Veterans' Appeals 



		
	JACQUELINE E. MONROE
	Veterans Law Judge
 	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


